DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 01 July 2021.
Claims 1-6 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The Examiner notes the claim language, "to be connected to an/the inner perimeter diaphragm," in lines 9 and 12 of claim 1 is interpreted to be clearly an intended use, and the structure of the connection portions must merely be capable of connecting to an inner perimeter (also known as an inner ring) of the diaphragm, since the claim is directed to the turbine nozzle, and not a nozzle assembly or a diaphragm or diaphragm assembly.
The claim 4 language, "the thin-walled portion has a radial thickness smaller than a radial thickness of an empty space portion" (emphasis added) is interpreted to be incredibly broad, but not indefinite. This is because "empty space portions" can be ambiguously selected and measured, and the volume of the selected empty space portion would thus have a thickness.
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “empty space portion” in claim 4; and the "contact site between the downstream connection portion and the inner perimeter end 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lu et al (US 7195454 B2), hereafter referred to as Lu.
Regarding Claim 1, Lu discloses the following:
A gas turbine nozzle (see claim 11) with nozzles formed integrally through an inner perimeter end wall (surface 28 located on the inner band 14) and an outer perimeter end wall (surface 28 located on the outer band 16), wherein the inner perimeter end wall (surface 28 located on the inner band 14) has an upstream connection portion (upstream lower railing, as seen in FIG. 7) and a downstream connection portion (downstream lower railing, as seen in FIG. 7), the upstream connection portion (upstream lower railing, as seen in FIG. 7) extending radially inward to be connected to an inner perimeter diaphragm (while the structure of the inner perimeter of the diaphragm is not required by the claim, the connection portions must be capable of connecting to the inner perimeter diaphragm, and Col. 8 lines 62-67 disclose the radial flanges, "connection portions" as labeled in the instant application, are used for mounting the segments to a supporting casing or ring, called an "inner perimeter diaphragm" in the instant application), the downstream connection portion (downstream lower railing, as seen in FIG. 7) being located downstream from the upstream connection portion (upstream lower railing, as seen in FIG. 7) and extending radially inward to be connected to the inner perimeter diaphragm (while the structure of the inner perimeter of the diaphragm is not required by the claim, the connection portions must be capable of connecting to the inner perimeter diaphragm, and Col. 8 lines 62-67 disclose the radial flanges, "connection portions" as 
the inner perimeter end wall (surface 28 located on the inner band 14) has a thin-walled portion (44) in a rear edge portion (32) of the inner perimeter end wall (surface 28 located on the inner band 14), the
thin-walled portion (44) corresponding to a reduced wall thickness portion of the rear edge portion (32) of the inner perimeter end wall (surface 28 located on the inner band 14).
Regarding Claim 2, Lu discloses the following:
The gas turbine nozzle (see claim 11) according to claim 1, 
wherein the gas turbine nozzle (see claim 11) has a coupled vane structure in which two of the nozzles are formed integrally through the inner perimeter end wall (surface 28 located on the inner band 14) and the outer perimeter end wall (surface 28 located on the outer band 16).
Regarding Claim 4, Lu discloses the following: 
The gas turbine nozzle (see claim 11) according to claim 2, 
wherein the thin-walled portion (44) has a radial thickness smaller than a radial thickness of an empty space portion (empty space between the radially inner edge of the inner band 14 and the radially inner edge of the aft railing as shown in FIG. 7).

Allowable Subject Matter
Claims 3 and 5-6 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 3:
wherein the thin-walled portion is formed on a radial inside of the rear edge portion of the inner perimeter end wall;
Regarding Claim 5:
wherein the thin-walled portion is formed in an area from a contact site between the downstream connection portion and the inner perimeter end wall to a rearmost edge of the inner perimeter end wall in an axial direction;
Regarding Claim 6:
wherein the thin-walled portion is formed in a central portion of the rear edge portion of the inner perimeter end wall in a circumferential direction;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Lu et al (US 7195454 B2), Grady (US 6494677 B1), and Schwarz et al (US 20160237914 A1).
The Examiner notes Lu et al is considered the closest prior art and does not teach the limitations as set forth above. The Examiner also notes, Grady discloses a reduced thickness portion on an inner platform, but on the leading edge instead of the trailing edge, and makes no mention of the reason for the reduced thickness section. The Examiner also notes Schwartz discloses a reduced thickness section in the trailing edge of the platform, however in the outer band of the nozzle instead of the inner band. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar turbine nozzle arrangements see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745